Order entered June 6, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00558-CV

                           IN THE INTEREST OF J.N., A CHILD

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 12-1132-W

                                           ORDER
       We GRANT appellant’s June 4, 2014 unopposed motion for an extension of time to file a

brief. Appellant shall file her brief by June 27, 2014. Because this is an accelerated appeal, we

caution appellant that no further extension will be granted absent extraordinary circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE